DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.

101 Analysis – Step 1
Claims 1, 2 and 4 recite a system/ machine, therefore claims 1, 2 and 4 are a system/ machine which is within at least one of the four statutory categories.
Claim 3 recites a series of steps, therefore claim 3 are a method/process which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An information processing apparatus in a mode in which a plurality of users share a same vehicle, that determines a combination between a driver user who is a user driving the vehicle and fellow passenger users who are users riding in the vehicle, the information processing apparatus comprising a controller including at least one processor, 
the controller configured to execute: 
setting, as a scheduled traveling route, a route through which the vehicle driven by the driver user can pass from a place of departure to a destination of the driver user, the route being predicted to allow the driver user to arrive at the destination by a date and time desired by the driver user; and 
combining the driver user and a fellow passenger user whose getting-in spot which is a desired place of getting in the vehicle and whose getting-off spot which is a desired place of getting off the vehicle are located on the scheduled traveling route among fellow passenger users desiring to ride in the vehicle.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “setting…” and “combining…” encompass a driver setting or planning a desired route for picking up and dropping off passengers along the desired route. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An information processing apparatus in a mode in which a plurality of users share a same vehicle, that determines a combination between a driver user who is a user driving the vehicle and fellow passenger users who are users riding in the vehicle, the information processing apparatus comprising a controller including at least one processor, 
the controller configured to execute: 
setting, as a scheduled traveling route, a route through which the vehicle driven by the driver user can pass from a place of departure to a destination of the driver user, the route being predicted to allow the driver user to arrive at the destination by a date and time desired by the driver user; and 
combining the driver user and a fellow passenger user whose getting-in spot which is a desired place of getting in the vehicle and whose getting-off spot which is a desired place of getting off the vehicle are located on the scheduled traveling route among fellow passenger users desiring to ride in the vehicle.

Regarding the additional limitations of using a controller including at least one processor to perform setting or planning a desired route for picking up and dropping off passengers along the desired route, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing setting or planning a desired route for picking up and dropping off passengers along the desired route) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for setting or planning a desired route for picking up and dropping off passengers along the desired route, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller including at least one processor to perform setting or planning a desired route for picking up and dropping off passengers along the desired route amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 1 is ineligible under 35 USC §101.

Dependent claim 2 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claims 3 and 4 recite analogous limitation to claims 1 above, and are therefore rejected for the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10008101, hereinafter Zhang) in view of Shimotani et al. (US 20130093393, hereinafter Shimotani), and further in view of KYLLMANN et al. (US 20190050758, hereinafter KYLLMANN).

claims 1, 3 and 4, Zhang teaches an information processing apparatus, an information processing method and a non-transitory storage medium that stores an information processing program,
in a mode in which a plurality of users share a same vehicle, that determines a combination between a driver user who is a user driving the vehicle and fellow passenger users who are users riding in the vehicle, the information processing apparatus comprising a controller including at least one processor, the controller configured to execute (See at least Zhang: Col. 17, lines 16-17; Col. 11, lines 65-66; Fig. 1, Col. 6, lines 1-4):
setting, as a scheduled traveling route, a route through which the vehicle driven by the driver user can pass from a place of departure to a destination of the driver user, the route being predicted to allow the driver user to arrive at the destination (See at least Zhang: Fig. 6, element 610; Col. 17, lines 22-25)…and…
Yet, Zhang does not explicitly teach:
…by a date and time desired by the driver user…
combining the driver user and a fellow passenger user whose getting-in spot which is a desired place of getting in the vehicle and whose getting-off spot which is a desired place of getting off the vehicle are located on the scheduled traveling route among fellow passenger users desiring to ride in the vehicle.
However, in the same field of endeavor, Shimotani teaches:
…by a date and time desired by the driver user (See at least Shimotani: Para. 0146)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus, the information processing method and the non-transitory storage medium that stores an information processing (see at least Shimotani: Para. 0011-0013).
Yet, Zhang in combination with Shimotani does not explicitly teach:
combining the driver user and a fellow passenger user whose getting-in spot which is a desired place of getting in the vehicle and whose getting-off spot which is a desired place of getting off the vehicle are located on the scheduled traveling route among fellow passenger users desiring to ride in the vehicle.
However, in the same field of endeavor, KYLLMANN teaches:
combining the driver user and a fellow passenger user whose getting-in spot which is a desired place of getting in the vehicle and whose getting-off spot which is a desired place of getting off the vehicle are located on the scheduled traveling route among fellow passenger users desiring to ride in the vehicle (See at least KYLLMANN: Para. 0007, 0073-0075).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus, the information processing method and the non-transitory storage medium that stores an information processing program of Zhang in combination with Shimotani, to incorporate combining users with desired locations along a route, as taught by KYLLMANN, for the benefit of reducing the waiting and journey times for most passengers and using the maximum capacity of the transportation (see at least KYLLMANN: Abstract; Para. 0075).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Shimotani, further in view of KYLLMANN as applied to claim 1 above, and further in view of Thompson et al. (US 20170248437, hereinafter Thompson).
claim 2, Zhang in combination with Shimotani and KYLLMANN teaches the information processing apparatus according to claim 1.
Although Zhang in combination with Shimotani and KYLLMANN teaches the driver user moves from the place of departure to the destination, Zhang in combination with Shimotani and KYLLMANN does not explicitly teach:
wherein the controller sets the scheduled traveling route based on congestion prediction information and/or traffic regulation information in a time zone in which the driver user moves from the place of departure to the destination.
However, in the same field of endeavor, Thompson teaches:
wherein the controller sets the scheduled traveling route based on congestion prediction information and/or traffic regulation information in a time zone in which the driver user moves from the place of departure to the destination (See at least Thompson: Para. 0065).
It would have been obvious to one of ordinary skill in the art to include in the information processing apparatus of Zhang in combination with Shimotani and KYLLMANN with congestion prediction information as taught by Thompson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase driving quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663